                                                                          lj USDC SJJ1, Y                              .,

  UNITED STATES DISTR ICT COUR T
                                                                         I! DOCUMENT
                                                                         ii ELEC TRON ICAL LY
                                                                                                                        I
                                                                                                          FILED         I
  SOUT HERN DISTR ICT OF NEW YORK                                        1I DOC #: _ _ _-r+--;;,, --,f--;;-; ..:--·-    I
         ------------------------------------------------------ X        11 DATE FILED :          -r;,_                 j
  BREN NAN CENT ER FOR JUSTICE AT NEW
  YORK UNIV ERSIT Y SCHO OL OF LAW; THE                             ORDE R DENYING MOTION
  PROT ECT DEMO CRAC Y PROJE CT, INC.                               FOR LEAVE TO FILE
                                                                    ADDITIONAL DECLARATIONS
                                         Plaintiffs,                IN SUPPORT OF MOTION FOR
              -against-                                             RECONSIDERATION
  U.S. DEPA RTME NT OF JUSTICE; U.S.                                17 Civ. 6335 (AKH)
  DEPA RTME NT OF HOME LAND SECURITY;
  U.S. GENE RAL SERVICES
  ADMI NISTR ATIO N; OFFIC E OF
  MANA GEME NT AND BUDG ET; U.S. SOCIA L
  SECU RITY ADMI NISTR ATIO N,

                                        Defendants.

 -------------------------------------------------------------- X



AL VIN K. HELL ERST EIN, U .S .D .J.:

                Defen dant agencies move for leave to file additional declarations in
                                                                                      support of a
motion for reconsideration of the Court' s April 30, 2019 Opinion and
                                                                      Order. According to
defendants, the declarations would enable the agencies to "to provid
                                                                     e further explanation of the
reasonable steps taken regarding any potential employee use of outsid
                                                                      e systems for official
agency business, and the Department of Justice Civil Rights Divisi on's
                                                                        ("DOJ -CRT' s")
determination that a search of the personal e-mail accounts of its two
                                                                       at-issue employees is

unnecessary." The request is denied.

                Local Civil Rule 6.3 "prohibits the filing of affidavits in support of
                                                                                       motions for
reconsideration or reargu ment absent court order." Williams v. Citigr
                                                                       oup Inc., 659 F.3d 208, 214
n.3 (2d Cir. 2011). "A motion for reconsideration may not be used
                                                                  to advance new facts, issues
                                                               be used as a vehicle for
or arguments not previously presented to the Court, nor may it
                                                               Scully, 172 F. Supp. 2d 458,4 61
relitigating issues already decided by the Court." Davidson,v.
                                                                57 (2d Cir. 1995)). The
(S.D.N.Y. 2001) (See Shrader v. CSXTransp., Inc., 70 F.3d 255,2

factual record closed at the submission of briefs.
                                                                                   discretion,
               Defendants observe that in the FOIA context, other courts, at their
                                                                tion motions. See, e.g.,
have considered additional declarations in deciding reconsidera
                                                             ), 2018 WL 5024921, at *6
Discepolo v. US. Dep't of Justice, No. 16-cv-2351 (DLF) (GMH
                                                                polo, however, occurred in the
(D.D.C. May 8, 2018). This "supplementation" described in Disce
                                                                 and recommendation
context of a renewed motion for summary judgment, after a report
                                                                  gap in its demonstration of the
requiring the agency to supplement its declaration to "fill [the]
                                                                 or by explaining why such a such
 adequacy of its search, either by searching [custodian's] email
                                                                     med an additional search of
 is unnecessary." Id. In that case, the Government ultimately perfor
                                                                 e, No. 16-cv-2351 (DLF), 2018
 the email account in question. Discepolo v. US. Dep 't ofJustic

 WL 6620465, at *1 (D.D.C. Nov. 2, 2018).
                                                                                ent based upon
                 While "courts often deny an agenc y's motion for summary judgm
                                                               more detailed declarations," it is
 vague or conclusory declarations and ask the agency to submit
                                                                   ct a more adequate search."
 also true that, "[i]n other cases, courts ask the agency to condu
                                                               Indian Affairs, 800 F. Supp. 2d
 People for the Ethical Treatment ofAnimals, Inc. v. Bureau of
                                                                  F.3d 20, 37 (D.C. Cir. 1998)
  173 (D.D.C. 2011) (citing Campbell v. US. Dep 't ofJustice, 164
                                                                   conduct a more adequate search)).
  (remanding to the district court so it could order the agency to
                                                                      , were inadequate, I conclude
  Having concluded that the search, rather than just the declarations
                                                                       not indicated at this time.
  that latter course is appropriate here, and further declarations are


                                                             2
    ...
•

                        The clerk is instructed to terminate the motion (ECF 102).



                   SO ORDERED.

          Dated:        May~
                        New York, New York                       ~~  United States District Judge




                                                                 3
